Citation Nr: 0218306	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1151 will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from September 1944 to July 
1946 and from May 1951 to June 1952.  The veteran died in 
January 1999; the appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office 
(RO).

It is noted that following the appellant's initial claim, 
several rating decisions that denied the benefits 
requested were promulgated.  Timely statements that can be 
considered Notices of Disagreement were submitted by the 
appellant to the initial rating actions and as such the 
issues are as listed on the title page of this decision.

The Board is undertaking additional development on the 
issue of entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1151, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for the cause of the veteran's death 
has been obtained by the RO.

2.  The veteran died in January 1999; according to the 
death certificate, the immediate cause of death being 
acute head trauma due to or as a consequence of a fall.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were Hodgkin's disease 
and severe coronary artery disease.  No autopsy was 
performed.  A VA doctor has indicated the veteran's fall 
was due to treatment for Hodgkin's disease.

3.  At the time of his death, the veteran was service 
connected for bilateral varicose veins, evaluated at 50 
percent; bilateral defective hearing, evaluated at 20 
percent; bilateral pes planus, evaluated at 10 percent; 
residuals of a back injury, evaluated at 10 percent; and 
prostatitis, with a noncompensable evaluation.

4.  It is not at least as likely as not that the veteran's 
service connected disabilities caused his death.  There is 
no competent medical evidence on file showing any 
relationship between the service connected disabilities 
and the pathology that led to death.

5.  The evidence does not show that a disability that was 
the cause or contributing cause of the veteran's death is 
related to the veteran's service.  A cardiovascular 
disability and Hodgkin's disease were first shown many 
years following separation from service.  It is not as 
least as likely as not that a disability that led to the 
veteran's death developed in service nor is it shown to be 
related to any in-service occurrence or event.  Neither 
cardiovascular disability nor Hodgkin's disease was 
demonstrated within 1 year of separation from active 
service.



CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103A (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 
3.312, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the claim for service connection for the 
cause of the veteran's death.  Thus, no further assistance 
to the appellant is required to comply with the duty to 
assist her as to this issue.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  In this regard there has been notice 
as to information needed, treatment records have been 
obtained, and there have been rating decisions and a 
statement of the case sent to the appellant.  There is no 
indication that there is additional information on file 
that would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent 
to the appellant.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  These regulations provide no 
additional duties, are not more favorable to the appellant 
than the statute, and are satisfied as all appropriate 
notice and development has otherwise been accomplished as 
discussed elsewhere.  

The appellant and her current representative through 
letters and the statement of the case, have been notified 
as to evidence and information necessary to substantiate 
the claim.  The discussions in the rating decisions, the 
statement of the case (SOC), and letters sent to the 
appellant collectively informed her of what evidence she 
must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and 
by § 3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
it appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the appellant is required to comply 
with the duty to assist her.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
For a service connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically 
related.  For a service connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
casually shared in producing death, but it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(c) (2002).  

Where a veteran served 90 days or more during a war period 
or after December 31, 1946 and cardiovascular disease or 
Hodgkin's disease becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The death certificate shows the veteran died in January 
1999 with the immediate cause of death being acute head 
trauma due to or as a consequence of a fall.  It was 
described that the veteran was at home and fell and struck 
his head on a corner of the house.  The death resulted due 
to accident.  Other significant conditions contributing to 
death but not resulting in the underlying cause were 
Hodgkin's disease and severe coronary artery disease.  No 
autopsy was performed.  In May 1999 and July 1999 
statements, the veteran's treating physician, a VA 
physician, reported that the veteran was treated for 
Hodgkin's disease and had chemotherapy.  The chemotherapy 
and/or anemia due to chemotherapy predisposed the veteran 
to fall, which caused his death.  Initially a death 
certificate indicated that the fall was the result of 
coronary artery disease.  Later that document was amended 
to indicate that Hodgkin's disease was a significant 
condition contributing to death.

The veteran's service medical records show no complaints, 
history, treatment, or diagnosis of a cardiovascular 
disability or Hodgkin's disease.  Post service, VA 
treatment records show initial treatment for heart related 
complaints in January 1992 when the veteran was seen for 
atrial flutter.  He was subsequently treated for cardiac 
complaints.  VA treatment records additionally show that 
the veteran was diagnosed with Hodgkin's disease in 
October 1998.  Treatment for complaints leading to the 
diagnosis was shown in July 1998 with a history of similar 
complaints for six to nine months previously.

At the time of the veteran's death, he was service 
connected for bilateral varicose veins, evaluated at 50 
percent; bilateral defective hearing, evaluated at 20 
percent; bilateral pes planus, evaluated at 10 percent; 
residuals of a back injury, evaluated at 10 percent; and 
prostatitis with a noncompensable evaluation. 

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in 
January 1999 and his service.  There is no competent 
evidence showing a relationship between the veteran's 
service connected disabilities and the cause of his death.  
Further, there is no evidence of any disability that was a 
cause of the veteran's death in service or within one year 
of service.  The competent evidence of record shows that 
the veteran not treated for the disabilities that caused 
or contributed to his death until at least the early 
1990s.  

While the appellant's statements would be probative of 
symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical 
causation of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As such, the first evidence of the disabilities that 
caused the veteran's death was apparently many years after 
service and there is nothing in the record to suggest a 
connection between these disabilities and the veteran's 
service as there is no showing of continued medical 
treatment or history of treatment.  As such, the Board 
finds that the preponderance of the evidence weighs 
against the appellant's claim for service connection for 
the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

